Citation Nr: 1810766	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force from October 1971 to July 1979. 

This appeal coms before the Board of Veterans' Appeals (Board) from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Since that time, original jurisdiction has been transferred to the RO in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ), in October 2015.  The claim was then remanded in December 2015 for further development. 

In a January 2017 decision, the Board, in pertinent part, denied the Veteran's claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's decision.  This matter was remanded to the Board for readjudication in accordance with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to maintain gainful employment due to his service connected disabilities.  

The Veteran's total combined rating is 60 percent.  See February 2017 rating action.  His service-connected disabilities do not presently meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16 (a), as his combined disability rating is not 70 percent.  38 C.F.R. §§ 4.16 (a).  However, he may alternatively establish his entitlement to this benefit on an extraschedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16 (b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment solely due to his service-connected disabilities.  

The parties to the JMR listed medical evidence in the file that is favorable to the Veteran's claim of entitlement to a TDIU, finding that the Board failed to provide adequate reasons and bases as to why the appeal was not referred the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  The Board is precluded from assigning a TDIU on this alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242(2008).  The Board also finds that additional examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact on his ability to secure and follow a substantially gainful occupation. 

A complete rationale for all opinions should be provided.

3. Then, refer the claim of entitlement to TDIU for extraschedular consideration to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

4. Thereafter, readjudicate the claim on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




